PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Yang et al.
Application No. 16/627,523
Filed: 30 Dec 2019
For: HIGH STABILITY POLYMER COMPOSITIONS WITH SILOXANE POLYETHER COMPOUNDS FOR ENHANCED OIL RECOVERY APPLICATIONS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed July 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of August 23, 2021, which set a shortened statutory period for reply of three months.  A three-month extension of time under 37 CFR 1.136(a) was timely filed.  Accordingly, the application became abandoned on February 24, 2022.  A Notice of Abandonment was mailed on August 3, 2022.  The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on February 23, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Inventor’s Declaration for Hong Yang and Frances Troy, Request for Continued Examination (RCE) and fee of $1360.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 1765 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to Selena Hamilton at(571) 272-8825. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET